UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-50643 GLOBAL ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0933274 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1esert Drive, Suite 301, Tempe, AZ (Address of principal executive offices) (Zip Code) (480) 994-0772 (Registrant’s telephone number, including area code ) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x At April 12, 2010, 6,646,062 shares of Global Entertainment Corporation common stock were outstanding. GLOBAL ENTERTAINMENT CORPORATION INDEX REPORT ON FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 28, 2010 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets – As of February 28, 2010 (Unaudited) and May 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) – Three and Nine Months Ended February 28, 2010 and 2009 4 Condensed Consolidated Statements of Changes in Equity – Year Ended May 31, 2009 and Nine Months Ended February 28, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) – Nine Months Ended February 28, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements GLOBAL ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of February 28, 2010 (Unaudited) and May 31, 2009 (in thousands, except share and per share amounts) February 28, May 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of $5 allowance at May 31, 2009 Prepaid expenses and other assets Total Current Assets Property and equipment, net Accounts receivable Goodwill Other assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues 64 Note payable - current portion 97 Total Current Liabilities Deferred income tax liability, net 5 5 Note payable - long-term portion — 69 Total Liabilities Commitments and Contingencies Equity: Global Entertainment Corporation Equity - Preferred stock - $.001 par value; 10,000,000 shares authorized; no shares issued or outstanding — — Common stock - $.001 par value; 50,000,000 shares authorized; 6,646,062 and 6,633,112 shares issued and outstanding as of February 28, 2010 and May 31, 2009 7 7 Paid-in capital Retained deficit ) ) Total Global Entertainment Corporation Equity Noncontrolling interest 44 19 Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 GLOBAL ENTERTAINMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended February 28, 2010 and 2009 (Unaudited) (in thousands, except share and per share amounts) Three Months Ended Nine Months Ended February 28, February 28, Revenues: Project development fees $ — $ $ $ Project management fees Facility management fees Ticket service fees Food service revenue Advertising sales commissions 74 License fees - league dues and other License fees - initial and transfer — Other revenue 29 — Total Revenues Operating Costs: Cost of revenues General and administrative costs Total Operating Costs Operating Loss ) Other Income (Expense): Interest income 4 6 5 18 Interest expense (2
